



Exhibit 10.1




ex991cerecorpr2019cer_image1.gif [ex991cerecorpr2019cer_image1.gif]
                            
540 Gaither Road
Suite 400
Rockville, MD 20850


April 10, 2019






Dr. Simon Pedder




Dear Simon,


On behalf of Cerecor Inc., a Delaware corporation (the "Company"), we are
pleased to offer you (“you” “your” or “the Employee”) employment under the terms
set forth in this agreement (the "Agreement").


1.In General. You will be employed by the Company, and your employment hereunder
shall be governed in accordance with the provisions set forth below. The
Agreement may not be modified, altered or changed, except by mutual agreement by
you and the Company which must be documented in writing signed by both Parties.
This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, without the need for further agreement or consent by
either you or the Company. If the Company is acquired during the Term, or is the
non-surviving party in a merger, or sells all or substantially all of its
assets, this Agreement shall not automatically be terminated, and the Company
agrees that it will provide this Agreement to the transferee or surviving
company (“successor Company”) and require the successor Company to assume and be
bound by the provisions of this Agreement as condition of any Change in Control
as defined in Section 7. The failure of either party to enforce any of the
provisions in this Agreement shall not be construed to be a waiver of the right
of that party to enforce any such provision.


2.Position. Effective April 15, 2019 (the “Effective Date”) you will serve as
the Executive Chair of the Board of the Company. As Executive Chair, you will
report exclusively to the Company’s Board of Directors. During the Employment
Term, you shall devote at least 50% of your business time, energy and skill and
your best efforts to the performance of your duties with the Company, it being
acknowledged that you may continue to work for Athenex and serve on other
company boards of directors to the extent doing so does not interfere with your
duties and responsibilities to the Company either in terms of time or any
conflicts of interest. If and when you begin to work full-time for the Company,
your base salary and equity compensation outlined below will double on the same
vesting terms, subject to Board approval at that time in light of the then
current circumstances. You will remain on the Company’s Board of Directors upon
assuming employment, but you will no longer serve on any Company Board committee
that require independence of its members.


3.Term. This Agreement sets forth the terms and conditions of your employment
that shall apply commencing on the Effective Date and ending upon termination of
this Agreement by either party as described in Section 7 hereof (such period,
the “Employment Term”).





--------------------------------------------------------------------------------







4.Base Salary. The Company agrees to pay you base salary compensation at an
annual rate of not less than US $350,000, payable in accordance with the regular
payroll practices of the Company. The base salary as increased from time to time
shall constitute “Base Salary” for purposes of this Agreement. The Employee’s
Base Salary shall be subject to annual review and may be increased, but not
decreased, from time to time; provided, however, that notwithstanding the
foregoing, the Employee’s Base Salary may be decreased in conjunction with a
reduction in base salary affecting all executive-level employees so long as the
Employee will not experience a proportional decrease greater than that of any
other executive-level employee.


5.Bonus Compensation.


a)    Equity Grants. On the Effective Date, you will be granted three equity
awards, in compliance with Nasdaq listing and stockholder approval rules, and
the terms of an individual award agreement, as follows:
                                                
•
250,000 shares of restricted Company common stock with 50,000 shares immediately
vested and the remainder vesting in 3 equal annual increments based on continued
employment, with the tax burden of the immediately vested stock to be covered by
the Company;

•
An option to purchase 300,000 shares of Company common stock vesting 1/3 on the
first anniversary of the Effective Date and 1/36th per month thereafter, with an
exercise price equal to market value on the date of grant; and

•
An option to purchase 300,000 additional shares of Company common stock vesting
1/3 upon the Company’s common stock closing at or above $8.00 per share
(adjusted for any stock splits or the like) for three consecutive days, 1/3 upon
the Company’s common stock closing at or above $10.50 per share (adjusted for
any stock splits or the like) for three consecutive days, and 1/3 upon the
Company’s common stock closing at or above $13.00 per share (adjusted for any
stock splits or the like) for three consecutive days, with an exercise price
equal to market value on the date of grant.



During the Employment Term, you shall be eligible to receive additional
discretionary annual equity awards determined by the Board or the Compensation
Committee of the Board, in its sole discretion, provided you are employed on the
date such award. Such awards may consist of restricted stock or options to
acquire shares of Cerecor common stock, pursuant to the terms, conditions, and
restrictions of this Agreement, the Cerecor Inc. 2016 Equity Incentive Plan (the
"Plan") or other future similar plan and the form of award agreement thereunder,
and are intended to be substantially consistent with equity awards paid to
executives of similar grade in similarly situated companies in the biotechnology
industry, subject to the results of operations and financial condition of the
Company and your level of individual performance.


b)    Bonus. You will receive a $50,000 cash bonus promptly after execution of
this Agreement. In addition, during the Employment Term, you shall be eligible
to receive an annual bonus with a target of 60% of our base salary and the
possibility of over-achievement as determined by the Board or the Compensation
Committee of the Board, in its sole discretion, provided you are employed on the
date such annual bonus is paid. For 2019, even though you will not have worked
for the Company for the full calendar year, you shall be eligible for a full
bonus, not pro-rated for days of service. Such bonus may consist of cash and/or
if mutually agreed grants of additional equity awards in the Company, and is
intended to be substantially consistent with bonuses paid to executives of
similar grade in similarly situated companies in the biotechnology industry,
subject to the results of operations and financial condition of the Company and
your level of individual performance.


6.Employee Benefits. You shall be entitled to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain or contribute
to for the benefit of its employees generally, subject to satisfying the
applicable eligibility requirements. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time. However, after
the Company





--------------------------------------------------------------------------------





changes or eliminates any specific benefit, the Company agrees to provide you
with an alternative benefit of the same type and similar level that the Company
provided on the Effective Date. In addition, you shall be entitled to paid
vacation in accordance with the Company's vacation policy in effect from time to
time. Upon presentation of appropriate documentation, you shall be reimbursed in
accordance with the Company's expense reimbursement policy, for all reasonable
business expenses incurred in connection with the performance of your duties
hereunder.


7.Termination of Employment.


a)    Death or Disability. Your employment shall immediately terminate on the
date of your death or upon ten (10) days' prior written notice by the Company
for Disability for which the Company cannot provide a reasonable accommodation
under the ADA (“Disability”). Upon your termination due to death or Disability,
you (or your estate or legal representative, if applicable) shall be entitled to
the Separation Benefits set forth in Section 7(f) below.


b)    For Cause. Your employment with the Company shall terminate immediately
upon written notice by the Company for Cause. "Cause" shall mean: (i) your
willful misconduct or gross negligence in the performance of your duties to the
Company that, if capable of cure, is not cured within thirty (30) days of your
receipt of written notice from the Company; (ii) your failure to perform your
duties to the Company or to follow the lawful directives of the Board (other
than as a result of death or a physical or mental incapacity) that, if capable
of cure, is not cured within thirty (30) days of your receipt of written notice
from the Company; (iii) your indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;
(iv) any act of theft, fraud, malfeasance or dishonesty in connection with the
performance of your duties to the Company; or; (v) a material breach of this
Agreement or any other agreement with the Company, or a material violation of
the Company's code of conduct or other written policy that, if capable of cure,
is not cured within thirty (30) days of your receipt of written notice from the
Company. Upon a termination for Cause, the Company shall pay to you the Accrued
Benefits.


c)    Without Cause. Your employment may be terminated by the Company without
Cause (other than for death or Disability) immediately upon written notice by
the Company. Upon a termination without Cause, the Company shall pay to you the
separation benefits listed in Section 7(f) below. In addition, if the Company or
any successor in a Change in Control terminates your employment without cause,
you will not be bound by any of the post-employment restrictive covenants in
Section 9(b) below.


d)    By Employee; Resignation For Good Reason. You may terminate your
employment with the Company upon 30 days’ advance written notice to the Company
of a termination for any reason. "Good Reason" shall mean, without your written
consent, (i) a material diminution in your duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated), or (ii) a material breach of this Agreement, (iii) decreases
your Base Salary hereunder, (iv) terminates this Agreement, or (v) makes any
unilateral change to this Agreement. You shall provide the Company with a
written notice detailing the specific circumstances alleged to constitute Good
Reason within thirty (30) days after the first occurrence of such circumstances,
and the Company shall have thirty (30) days following the receipt of such notice
to cure such alleged "Good Reason" event. If the Company does not cure such
event within the cure period, you must terminate your employment within ten (10)
days following the end of such cure period, and if you do not do so, any claim
of such circumstances as "Good Reason" will be deemed irrevocably waived by you.
Upon a termination for Good Reason, you shall be entitled to the payments and
benefits described in Section 7(c)(f) below. In addition, if you resign for Good
Reason after meeting the conditions set forth above, you will not be bound by
any of the post-employment restrictive covenants in Section 9(b) below.




e)    Change in Control. In the event of a Change in Control, the Company agrees
that it will require the (successor) Company to adopt and be bound by this
Agreement as a condition of any such





--------------------------------------------------------------------------------





change. “Change in Control” means: (i) the acquisition by any person of
beneficial ownership of 50% or more of the outstanding shares of the voting
securities of the Company ; (ii) the Company is the non-surviving party in a
merger; (iii) the Company sells all or substantially all of its assets, or (iv)
the Board of Directors of the Company, in its sole and absolute discretion,
determines that there has been a sufficient change in the share ownership or
ownership of the voting power of the Company’s voting securities to constitute a
change of effective ownership or control of the Company. No “Change in Control”
shall be deemed to have occurred merely as the result of a refinancing by the
Company or as a result of the Company’s insolvency or the appointment of a
conservator. In the event of a Change in Control as defined above, the
(successor) Company will pay you the applicable payments and severance benefits
listed in Section 7(f) below.


f)    Separation Benefits.


•Without Cause, Good Reason, Death or Disability Benefits. If the Company
terminates your employment without cause under Section 7(c) above; if you resign
for Good Reason under the conditions set forth in Section 7(d) above, or if the
Company terminates your employment due to your “Death or Disability” under
Section 7(a) above; and you (or the executor of your estate upon death or
incapacity) sign(s) and returns to the Company without revocation a release
prepared by the Company of all legally waivable claims related to or arising
from your employment with the Company and all other terms determined exclusively
by the Company, then (i) the Company shall pay you (or your estate): (i) the
Accrued Benefits; (ii) continued payment of your Base Salary as in effect
immediately prior to your termination for 18 months following such termination;
(iii) 150% of your then current target bonus; (iv) 18 months’ expedited vesting
of all time-based equity grants that would have vested within 18 months after
your last day of employment; and (v) if you timely elect and remain eligible for
continued health insurance coverage under federal COBRA law or, if applicable,
state insurance laws, the Company will pay your COBRA or state continuation
health insurance premiums until the earliest of (x) 18 months after your
termination; (y) expiration of your continuation coverage under COBRA; or (z)
the date when you are eligible for substantially equivalent health insurance;
provided, that the first payment pursuant to clauses (i)(ii) and (iii) shall be
made within ten business days after the effective date of your fully executed
separation agreement on the first payroll period after the thirtieth (30th) day
following such termination.


•Change in Control Benefits. In the event your employment is terminated by the
(successor) Company without Cause, or by you resign for Good Reason, within 12
months after a Change in Control of the Company as defined in the Plan, and you
sign and returns to the Company without revocation a release prepared by the
Company of all legally waivable claims related to or arising from your
employment with the Company and all other terms determined exclusively by the
Company, the (successor) Company shall pay you the following: (i) the Accrued
Benefits; (ii) continued payment of your Base Salary as in effect immediately
prior to your termination for 24 months following such termination; (iii) 200%
of your then target bonus amount; (iv) immediate, expedited and full vesting of
all unvested equity grants; and (v) if you timely elect and remain eligible for
continued health insurance coverage under federal COBRA law or, if applicable,
state insurance laws, the Company will pay your COBRA or state continuation
health insurance premiums until the earliest of (x) the maximum number of months
allowed under COBRA after your termination; (y) expiration of your continuation
coverage under COBRA; or (z) the date when you are eligible for substantially
equivalent health insurance; provided, that the first payment pursuant to
clauses (ii) and (v) shall be made within ten business days after the effective
date of your fully executed separation agreement.


8.Release. Any payments and benefits provided under this Agreement beyond the
Accrued Benefits shall only be payable if you execute and deliver to the Company
and do not revoke a general release of claims in favor of the Company in a form
reasonably satisfactory to the Company. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination. The Company shall deliver to you such release within
seven (7) days after termination.





--------------------------------------------------------------------------------







9.Restrictive Covenants.




a)    Confidentiality. You agree that you shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
either during your employment or at any time thereafter, any business and
technical information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by you during
the your employment by the Company (or any predecessor). The foregoing shall not
apply to information that (A) was known to the public prior to its disclosure to
you or (B) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and cooperate with the Company at its expense in seeking
a protective order or other appropriate protection of such information). The
terms and conditions of this Agreement shall remain strictly confidential, and
you hereby agree not to disclose the terms and conditions hereof to any person
or entity, other than immediate family members, legal advisors or personal tax
or financial advisors, or prospective future employers solely for the purpose of
disclosing the limitations on your conduct imposed by the provisions of this
Section 9.


b)    Non-Compete. You acknowledge that you perform services of a unique nature
for the Company that are irreplaceable, and that your performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, during your employment hereunder and for a period of 12 months
thereafter, you agree that you will not be employed by or render services to
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) any person, firm, corporation or other entity
engaged in competition with the Company in any area of the Company’s business in
which you had direct work related involvement while employed. Notwithstanding
the foregoing, nothing herein shall prohibit you from being a passive owner of
not more than five percent (5%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its subsidiaries.


c)    Non-Solicitation; Non-Interference. (i) During your employment with the
Company and for a period of 12 months thereafter, you agree that you shall not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid or induce any customer of the Company
with which/whom you had any direct or indirect contact with while employed by
the Company (“Customer”) to purchase goods or services then sold by the Company
from another person, firm, corporation or other entity or assist or aid any
other persons or entity in identifying or soliciting any Customer.


(ii)    During your employment with the Company and for a period of 12 months
thereafter, you agree that you shall not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, (A)
solicit, aid or induce any employee, representative or agent of the Company or
any of its subsidiaries or affiliates to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or directly hire or
retain any such employee, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, or (B) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company and
any of their respective vendors, joint ventures or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c) if such
person was employed or retained during anytime within six (6) months prior to,
or after, your termination of employment.


d)    Inventions. (i) You acknowledge and agree that all ideas, methods,
inventions, discoveries, improvements, work products or developments
("Inventions"), whether patentable or unpatentable, (A) that relate to your work
with the Company, made or conceived by you, solely or jointly





--------------------------------------------------------------------------------





with others, during the Employment Term, or (B) suggested by any work that you
perform in connection with the Company, either while performing your duties with
the Company or on your own time, but only insofar as the Inventions are related
to you work as an employee or other service provider to the Company, shall
belong exclusively to the Company (or its designee), whether or not patent
applications are filed thereon. You will keep full and complete written records
(the "Records"), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the Company.
The Records shall be the sole and exclusive property of the Company, and you
will surrender them upon the termination of the Employment Term, or upon the
Company's request. You will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in your name or in the
name of the Company (or its designee), applications for patents and equivalent
rights (the "Applications"). You will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all right full
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. You will also execute assignments to the Company
(or its designee) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit. The Company will reimburse you for any reasonable,
documented out-of-pocket expenses incurred by you as a result of the Company’s
request(s) in complying with this Section 9(f)(i), including travel, duplicating
or telephonic expenses incurred by you, but without additional compensation to
you from the Company.


(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and you agree that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to you. If the Inventions, or any portion thereof, are deemed not to
be Work for Hire, you hereby irrevocably convey, transfer and assign to the
Company all rights, in all media now known or hereinafter devised, throughout
the universe and in perpetuity, in and to the Inventions, including, without
limitation, all of your right, title and interest in the copyrights (and all
renewals, revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, you hereby waive any so-called "moral rights" with respect to the
Inventions. You hereby waive any and all currently existing and future monetary
rights in and to the Inventions and all patents that may issue thereon,
including, without limitation, any rights that would otherwise accrue to your
benefit by virtue of you being an employee of or other service provider to the
Company.


(f)     Return of Company Property. On the date of your termination of
employment with the Company for any reason (or at any time prior thereto at the
Company's request), you shall return all property belonging to the Company or
its affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company).


(g)Tolling. In the event that a Court of legal jurisdiction rules that you
violated any of the provisions of this Section 9 you acknowledge and agree that
the post-termination restrictions contained in this Section 9 shall be extended
by a period equal to the period of such violation, it being the intention of the
parties hereto that the running of the applicable post-termination restriction
period shall be tolled during any period of such violation.


(h)Survival of Provisions. The obligations contained in Sections 8, 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
your employment with the Company





--------------------------------------------------------------------------------





and shall be fully enforceable thereafter unless you are released from the
post-employment restrictions as provided in Section 7 above.


10.Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), you agree that while employed by the Company and
thereafter, you will respond and provide information with regard to matters in
which you have firsthand knowledge as a result of your employment with the
Company, and will provide reasonable assistance to the Company, its affiliates
and their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of your
employment with the Company and you have relevant firsthand knowledge. You agree
to promptly inform the Company if you become aware of any lawsuits involving
such claims that may be filed or threatened against the Company or its
affiliates. You also agree to promptly inform the Company (to the extent that
you are legally permitted to do so) if you are asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse you for all time you spend cooperating at an hourly rate
calculated by dividing your last Base Salary at the Company divided by 2,080 or
your loss of income—whichever is greated--plus for all reasonable out-of-pocket
travel, duplicating or telephonic expenses, incurred by you in complying with
this Section 10.


11.Equitable Relief and Other Remedies. You acknowledge and agree that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 8, 9 or 10 hereof would be inadequate and, in recognition
of this fact, you agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.


12.No Assignments. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto. The Company may assign this Agreement to any successor to
all or substantially all of the business and/or assets of the Company.


13.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


14.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


15.Governing Law; Disputes. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maryland without regard to the choice of law principles thereof that would
result in the application of the laws of any other Jurisdiction. You and the
Company agree that any action or proceeding to enforce or arising out of this
Agreement may be commenced in Montgomery County Circuit Court in the State of
Maryland.


16.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes





--------------------------------------------------------------------------------





any and all prior agreements or understandings between you and the Company or
any of its subsidiaries with respect to the subject matter hereof, except that
all equity grants made to you prior to the date hereof in your capacity as a
director of the Company shall remain in effect and continue to vest according to
their terms. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


17.Representations. You represent and warrant to the Company that (a) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
and (b) you are not a party to any agreement or understanding, written or oral,
and is not subject to any restriction, which, in either case, could prevent you
from entering into this Agreement or performing all of your duties and
obligations hereunder.


18.Tax Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.


19.Code Section 409A.


(a)     The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively "Code Section
409A") and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In the event any additional tax,
interest or penalty is imposed on you by Code Section 409A or any damages for
failing to comply with Code Section 409A, the Company will indemnify you for
those actual amounts.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
''non-qualified deferred compensation" under Code Section 409A unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a 'termination," 'termination of employment" or like terms shall
mean "separation from service." If you are deemed on the date of termination to
be a "specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment that is considered non-qualified
deferred compensation under Code Section 409A payable on account of a
"separation from service," such payment or benefit shall be made or provided at
the date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of your "separation from service", and (B) the date of
your death (the "Delay_ Period"). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 19 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to you in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 95(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense occurred.


(d)    For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.





--------------------------------------------------------------------------------





In no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered non-qualified
deferred compensation.




To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to our outside counsel, Don
Reynolds of Wyrick Robbins Yates & Ponton LLP via email to dreynolds@wyrick.com.


Sincerely,


 
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Joseph Miller
 
 
/s/ Simon Pedder
Name: Joseph Miller
 
 
Simon Pedder
Title: Chief Financial Officer
 
 
 








